Exhibit 10.2

KEY EMPLOYEE

CHANGE IN CONTROL AGREEMENT

This Change in Control Agreement (the “Agreement”) is effective as of [Insert
Date], by and between Fulton Financial Corporation, a Pennsylvania corporation
with offices at One Penn Square, Lancaster, Pennsylvania 17602 (“Fulton” and
together with its subsidiaries and affiliates, collectively the “Company”) and
[Insert Key Employee Name], an adult individual who resides at the address set
forth on the signature page (“Key Employee”).

BACKGROUND

Fulton considers it essential to foster the employment of well-qualified, key
management personnel and, in this regard, the Board of Directors of Fulton (the
“Board”) recognizes that, as is the case with many publicly-held corporations,
the possibility of a change of control of Fulton may exist and that such
possibility, and the uncertainty and questions which it may raise among
management, may result in the departure or distraction of key management
personnel to the detriment of the Company.

While Fulton remains firmly committed to its policy of remaining a strong,
independent regional bank holding company, the Board has determined that
appropriate steps should be taken to reinforce and encourage the continued
attention and dedication of key members of management of the Company to their
assigned duties without distraction in the face of potentially disturbing
circumstances arising from the possibility of a change of control of Fulton,
although no such change is now contemplated.

This Agreement shall become operative only upon a Change in Control (as defined
below) of Fulton.

This Agreement is supplemental to, and not in lieu of, and does not supersede
the employment agreement between Fulton and Key Employee, dated [Insert Date],
as may be amended from time to time; provided, however, any termination of
employment following a Change in Control shall entitle the Key Employee to the
severance set forth in this Agreement and not the severance payments under the
employment agreement or pursuant to any Fulton severance policy.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
parties hereto agree as follows:

Section 1.    Undertakings of Fulton

The information under “Background above” is incorporated into and made a part of
the Agreement. Fulton shall provide to Key Employee the severance benefits
specified in Section 6 below in the event that any time within the period
described in Schedule A to this Agreement (hereinafter referred to as the
“Change in Control Period”), (a) Key Employee is terminated by the Company,
other than for Cause (as defined in Section 3; or (b) a Good Reason (as defined
in Section 5) condition that adversely impacts the employment of Key Employee
comes into existence during the Change in Control Period, and thereafter Key
Employee resigns from the Company for Good Reason pursuant to and within the
timeline specified in Section 5 below (the occurrence of either (a) or (b) shall
be a, “Payment Event”). Unless otherwise determined by the Board or a committee
of the Board, this Agreement shall expire, if not terminated earlier, on
December 31 of the year in which the Executive attains the age of sixty-five
(65).



--------------------------------------------------------------------------------

Section 2.    Change in Control

2.1    For purposes of this Agreement, a “Change in Control” of Fulton shall be
deemed to have occurred when:

(a)    during any period of not more than thirty-six (36) months, individuals
who constitute the Board as of the beginning of the period (the “Incumbent
Directors”) cease for any reason to constitute at least a majority of the Board,
provided that (i) any person becoming a director subsequent to the beginning of
the period, whose nomination for election or appointment was approved by a vote
of at least two-thirds of the Incumbent Directors then on the Board (either by a
specific vote or by approval of Fulton’s proxy statement in which such person is
named as a nominee for director, without written objection to such nomination)
shall be an Incumbent Director; and (ii) no individual initially nominated or
appointed as a result of an actual or publicly threatened election contest or
pursuant to a negotiated agreement with respect to directors or as a result of
any other actual or publicly threatened solicitation of proxies by or on behalf
of any person other than the Board shall be deemed to be an Incumbent Director;

(b)    the acquisition by any person (as such term is defined in Section 3(a)(9)
of the Securities Exchange Act of 1934, as amended from time to time, or any
successor thereto, and the applicable rules and regulations thereunder (the
“Exchange Act”) and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange
Act) of beneficial ownership (as such term is defined in Rule 13d-3 under the
Exchange Act), of Fulton’s capital stock entitled to thirty percent (30%) or
more of the outstanding voting power of all capital stock of Fulton eligible to
vote for the election of the Board (“Fulton Voting Securities”); provided,
however, that the event described in this paragraph (b) will not be deemed to be
a Change in Control by virtue of the ownership, or acquisition, of Fulton Voting
Securities: (i) by Fulton, a subsidiary of Fulton, including purchases pursuant
to a stock repurchase plan, (ii) by any employee benefit plan (or related trust)
sponsored or maintained by Fulton or a subsidiary of Fulton, (iii) by any
underwriter temporarily holding securities pursuant to an offering of such
securities, or (iv) pursuant to a Non-Qualifying Transaction (as defined in
paragraph (c) of this definition);

(c)    the consummation of a merger, consolidation, division, statutory share
exchange, or any other transaction or a series of transactions outside the
ordinary course of business involving Fulton (a “Business Combination”), unless
immediately following such Business Combination: (i) more than fifty percent
(50%) of the total voting power of (x) the entity resulting from such Business
Combination, or (y) if applicable, the ultimate parent corporation that directly
or indirectly has beneficial ownership of at least ninety-five percent (95%) of
the voting power of such resulting entity (either, as applicable, the “Surviving
Entity”), is represented by Fulton Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Fulton Voting Securities were converted
pursuant to such Business Combination), and such voting power among the holders
thereof is in substantially the same proportion as the voting power of such
Fulton Voting Securities among the holders thereof immediately prior to the
Business Combination, (ii) no person (other than any employee benefit plan (or
related trust) sponsored or maintained by the Surviving Entity), is or becomes
the beneficial owner, directly or indirectly, of thirty percent (30%) or more of
the total voting power of the outstanding voting securities eligible to elect
directors of the Surviving Entity and (iii) at least a majority of the members
of the board of directors of the Surviving Entity following the consummation of
the Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (i), (ii) and (iii) of this paragraph (c) will be deemed to be a
“Non- Qualifying Transaction”);

 

2



--------------------------------------------------------------------------------

(d)    the consummation of a sale of all or substantially all of the assets of
Fulton (other than to a wholly owned subsidiary of Fulton); or

(e)    Fulton’s shareholders approve a plan of complete liquidation or
dissolution of Fulton.

2.2    Actions taken by Fulton to merge, consolidate, liquidate or otherwise
reorganize one or more of its subsidiaries or affiliates shall not constitute a
Change in Control for purposes of this Agreement.

Section 3.    Termination for Cause

3.1    The Company may at any time within a Change in Control Period terminate
Key Employee for Cause, in which event Key Employee shall not be entitled to
receive the severance benefits specified in Section 6 below.

3.2    For purposes of this Agreement, if Key Employee is party to an employment
agreement with the Company, then the term “Cause” shall be as defined in such
employment agreement. If Key Employee is not party to an employment agreement
with Fulton, the Company shall have “Cause” to discharge Key Employee only under
the following circumstances:

(a)    Key Employee shall have committed a felony, or misdemeanor resulting or
intending to result directly or indirectly in gain or personal enrichment to Key
Employee;

(b)    Key Employee’s use of alcohol or other drugs which interferes with the
performance by Key Employee of Key Employee’s duties;

 

3



--------------------------------------------------------------------------------

(c)    Key Employee shall have deliberately and intentionally refused or
otherwise failed (for reasons other than incapacity due to accident or physical
or mental illness) to substantially perform any of Key Employee’s duties to the
Company, with such refusal or failure continuing for a period of at least thirty
(30) consecutive days following the receipt by Key Employee of written notice
from the Company setting forth in detail the facts upon which the Company relies
in concluding that Key Employee has deliberately and intentionally refused or
failed to perform such duties;

(d)    Key Employee’s conduct that brings public discredit on or injures the
reputation of the Company, in the reasonable opinion of the Board or a committee
of the Board; or

(e)    The Company is legally precluded from employing Key Employee for Key
Employee’s position and duties.

The determination as to whether “Cause” exists shall be made reasonably and in
good faith by an affirmative vote of not less than two-thirds of the members of
the Board of Fulton.

Section 4.    Impact of Death or Disability

4.1    Death. In the event the Key Employee dies prior to the occurrence of a
Change in Control, or dies after the occurrence of a Change in Control but prior
to any termination of employment by the Company without Cause or by the Key
Employee for Good Reason, this Agreement shall terminate and no payments shall
be made under Section 6. In the event Key Employee dies after Key Employee’s
employment has been terminated without Cause or for Good Reason, any unpaid
severance benefits owed under Section 6 hereof shall be made to the estate of
Key Employee.

4.2    Disability. For purposes hereof, “Disability” shall have the meaning set
forth in the Company’s long-term disability policy applicable to Key Employee.
If, after a Change in Control and prior to termination of employment under this
Agreement, Key Employee is unable to perform services for the Company for any
period by reason of Disability, the Company will pay and provide Key Employee
all compensation and benefits to which Key Employee would have been entitled had
Key Employee continued to be actively employed by the Company through the
earliest of the following dates: (a) the first date on which Key Employee is not
so disabled to such an extent that Key Employee is unable to perform services
for the Company (whereupon Key Employee’s employment shall be restored), (b) the
date on which Key Employee becomes eligible for Disability payments under the
applicable Company long-term disability program or policy, (c) the date on which
the Company has provided compensation and benefits for the Change in Control
Period, or (d) the date of Key Employee’s death.

Section 5.    Resignation for Good Reason

5.1    If a Good Reason (as defined below) comes into existence within the
Change in Control Period, and the notice and opportunity to cure time period
requirements described in Section 5.2 are satisfied, Key Employee may resign
from the Company for Good Reason, in which event Key Employee shall be entitled
to receive the severance benefits specified in Section 6 below.

 

4



--------------------------------------------------------------------------------

5.2    If Key Employee is party to an employment agreement with the Company,
then the term “Good Reason” shall be as defined in such employment agreement;
provided, however, a breach by the Company of the employment agreement shall be
a “Good Reason” termination under this Agreement. If Key Employee is not party
to an employment agreement with Fulton, Key Employee may resign for “Good
Reason” during the Change in Control Period only if the Company, without Key
Employee’s prior written consent, shall have caused a material diminution in Key
Employee’s authority, duties, or base compensation, or the Company requires Key
Employee to be based at a location outside a thirty-five (35) mile radius of the
location where Key Employee worked immediately before the Change in Control. In
order to resign hereunder for Good Reason Key Employee must first have provided
the Company with notice of the existence of the Good Reason condition within
ninety (90) days of its initial existence, the Company must thereafter fail to
remedy the condition within thirty (30) days of receiving notice of its
existence, and the resignation must occur on or before the later of the last day
of the Change in Control Period or the 30th day after the end of the required
30-day remedy period. It shall not be deemed to be a material diminution in
authority or duties if Key Employee is assigned a different title, position or
reporting authority after the Change in Control of the Company so long as Key
Employee continues to perform duties which, in aggregate, are similar to some or
all of the duties performed by Key Employee immediately before the Change in
Control of Fulton. The determination as to whether “Good Reason” exists shall be
made reasonably and in good faith by an affirmative vote of not less than
two-thirds of the members of the Board of Fulton within the time frame set forth
above.

Section 6.    Severance Benefits

In the event that Key Employee becomes eligible for the severance benefits under
this Section 6 of this Agreement, the benefits to be provided to Key Employee by
Fulton are set forth on Schedule A attached hereto, to be paid over the period
set forth on Schedule A.

Section 7.    Restrictive Covenants

7.1    Confidential Information. Key Employee acknowledges that through Key
Employee’s employment with Fulton, Key Employee will have access to, or may
contribute to, certain commercially valuable information and trade secrets
belonging to Fulton (collectively, “Confidential Information,” as further
defined below). Key Employee further acknowledges that, to safeguard its
legitimate interests, it is necessary for Fulton to protect its Confidential
Information by keeping it confidential. Key Employee acknowledges that Fulton’s
Confidential Information is vital to its success and was acquired and/or
developed by Fulton only after considerable expense, time, and energy. Key
Employee acknowledges that Fulton would not otherwise disclose Confidential
Information to Key Employee without the existence of this Restrictive Covenant
provision in this Section 7 and that the unauthorized disclosure and/or use of
Confidential Information would cause Fulton to suffer substantial and
irreparable harm.

(a)    Definition of Confidential Information: The term “Confidential
Information” means any and all data and other information related to the
business of Fulton that has value to Fulton and is not generally known to the
public (whether or not it constitutes a trade secret). Such Confidential
Information includes, but is not limited to: data or information relating to any
of Fulton’s past, present, or future products or services; customer lists;
customer information; fees, costs, and pricing lists or structures; mailing
lists; the identity of customers; techniques of doing business; financial and
profit information; investment strategies; marketing strategies; competitive
information; advertising; compensation information; analysis; reports; formulas;
computer software; designs; drawings; trademarks and brand names under
development; accounting and business methods; databases; inventions and new
developments and methods, whether patentable or reduced to practice; the
existence or terms of any contracts or potential contracts; plans for future
business; and materials or information embodying or developed by use of any such
Confidential Information. Confidential Information does not include information
that is or becomes publicly available through no fault of Key Employee. This
provision adds to, and does not limit, Fulton’s rights pursuant to any laws
generally protecting confidential information and trade secrets.

 

5



--------------------------------------------------------------------------------

(b)    Prohibited Use or Disclosure of Confidential Information: Key Employee
shall not, at any time during Key Employee’s employment by Fulton or after
termination (whether voluntary or involuntary), without the express written
authorization of the Board or senior management of Fulton, directly or
indirectly, use, cause to be used, or disclose and Confidential Information of
which Key Employee becomes aware, except to the extent a particular disclosure
or use is required in the performance of Key Employee’s assigned duties for
Fulton. Key Employee also agrees not to remove any documents, material or
equipment containing Confidential Information from Fulton’s premises, except as
required in the performance of Key Employee’s assigned duties for Fulton, and to
immediately return any such documents, materials or equipment at the termination
of employment (whether voluntary or involuntary, and regardless of the reason).

(c)    For the purpose of this Section 7.1, Fulton shall be deemed to refer to
Fulton, its successors, and all of its present or future subsidiaries or
affiliates.

7.2    Non-Solicitation. During the period beginning on the date of termination
and ending on the first anniversary thereof (the “Restricted Period”), Key
Employee shall not, directly or indirectly:

(a)    call upon, solicit, service or accept business from any customer of
Fulton or its subsidiaries or affiliates, or in any way interfere with the
relationship between any such customer and Fulton (including, without
limitation, making any negative or disparaging statements or communications
regarding Fulton or its current, past or future personnel);

(b)    request that any customer of Fulton not purchase products or services
from Fulton, or curtail or cease its business with Fulton;

(c)    solicit, induce or entice or attempt to solicit, induce or entice any
employee or independent contractor of Fulton, who was employed or engaged by
Fulton as of Key Employee’s termination date or within the twelve months
preceding Key Employee’s termination date, to leave the employ or engagement of
Fulton, or in any way interfere with the relationship between Fulton and any
employee or independent contractor thereof; or

 

6



--------------------------------------------------------------------------------

(d)    except with the consent of the Board or one of its committees, hire or
offer employment or engagement to any employee or independent contractor of
Fulton who was employed or engaged by Fulton as of Key Employee’s termination
date or within the twelve months preceding Key Employee’s termination date.

For purposes of Sections 7.1 and 7.2, “Fulton” shall be deemed to refer to
Fulton, its successors, and all of its present or future subsidiaries or
affiliates.

7.3    Injunctive and Other Relief. Key Employee acknowledges and agrees that
the covenants contained herein are fair and reasonable in light of the
consideration paid hereunder, and that damages alone shall not be an adequate
remedy for any breach by Key Employee of Key Employee’s covenants which then
apply and accordingly expressly agrees that, in addition to any other remedies
which Fulton may have, Fulton shall be entitled to injunctive relief in any
court of competent jurisdiction for any breach or threatened breach of any such
covenants by Key Employee. Nothing contained herein shall prevent or delay
Fulton from seeking, in any court of competent jurisdiction, specific
performance or other equitable remedies in the event of any breach or intended
breach by Key Employee of any of its obligations hereunder.

7.4    Clawback. Key Employee acknowledges that the Key Employee is subject to
any Clawback Policy that may be adopted by Fulton’s Board or any committee
thereof. Absent any formal Clawback Policy, the Key Employee agrees that the Key
Employee shall be required to forfeit and pay back to Fulton any payments made
under this Agreement to the Key Employee if: (a) a court or arbitration body
makes a final determination that the Key Employee directly or indirectly engaged
in fraud or misconduct that caused or partially caused the need for a material
financial restatement by Fulton; or (b) the independent members of Fulton’s
Board determine that the Key Employee has committed a material violation of
Fulton’s Code of Conduct.

Section 8.    Mitigation and Setoff

8.1    Key Employee shall not be required to mitigate the amount of any payment
or benefit provided for in Section 6 by seeking employment or otherwise and
Fulton shall not be entitled to set-off against the amount of any payment or
benefit provided for in Section 6 any amounts earned by Key Employee in other
employment.

8.2    The Company hereby waives any and all rights to set off in respect to any
claim, debt, obligation or other liability of any kind whatsoever, against any
payment or benefit provided for in Section 6.

Section 9.    Attorneys’ Fees and Related Expenses

All reasonable and documented attorneys’ fees and related expenses incurred by
Key Employee in connection with or relating to enforcement by Key Employee of
rights under this Agreement shall be paid for in full by Fulton.

 

7



--------------------------------------------------------------------------------

Section 10.    Successors and Parties in Interest

10.1    This Agreement shall be binding upon and shall inure to the benefit of
the Company and its successors and assigns, including, without limitation, any
corporation which acquires, directly or indirectly, by purchase, merger,
consolidation or otherwise, all or substantially all of the business or assets
of Fulton. Without limitation of the foregoing, Fulton shall require any such
successor, expressly assume and agree to perform this Agreement in the same
manner and to the same extent that it is required to be performed by Fulton.

10.2    This Agreement is binding upon and shall inure to the benefit of Key
Employee and the heirs and personal representatives of Key Employee.

Section 11.    Rights under Other Plans

This Agreement is not intended to reduce, restrict or eliminate any benefit to
which Key Employee may otherwise be entitled at the time of discharge or
resignation under any employee benefit plan of the Company then in effect.

Section 12.    Termination

Except as set forth in Section 4.1, this Agreement may not be terminated except
by mutual consent of the parties, as evidenced by a written instrument duly
executed by Fulton and Key Employee.

Section 13.    Notices

All notices hereunder shall be in writing and shall be sufficiently given if
hand-delivered, sent by documented overnight delivery service or registered or
certified mail, postage prepaid, return receipt requested or by telegram, fax or
telecopy (confirmed by U. S. mail), receipt acknowledged, addressed as set forth
below or to such other person and/or at such other address as may be furnished
in writing by any party hereto to the other. Any such notice shall be deemed to
have been given as of the date received, in the case of personal delivery, or on
the date shown on the receipt or confirmation therefor, in all other cases. Any
and all service of process and any other notice in any such action, suit or
proceeding shall be effective against any party if given as provided in this
Agreement; provided that nothing herein shall be deemed to affect the right of
any party to serve process in any other manner permitted by law.

(a)    If to Fulton:

Fulton Financial Corporation

One Penn Square

Lancaster, PA 17602

Attention: General Counsel

(b)    If to Key Employee: at the address on the signature page to this
Agreement.

 

8



--------------------------------------------------------------------------------

Section 14.    Severability

In the event that any provision of this Agreement shall be held to be invalid or
unenforceable by any court of competent jurisdiction, such provision shall be
deemed severable from the remainder of the Agreement and such holding shall not
invalidate or render unenforceable any other provision of this Agreement.

Section 15.    Governing Law, Jurisdiction and Venue

This Agreement shall be governed by and construed in accordance with the laws of
the Commonwealth of Pennsylvania. In the event that either party shall institute
any suit or other legal proceeding, whether in law or in equity, arising from or
relating to this Agreement, the courts of the Commonwealth of Pennsylvania shall
have exclusive jurisdiction and venue shall lie exclusively in the Court of
Common Pleas of Lancaster County for state actions and the Middle District of
Pennsylvania for federal actions.

Section 16.    409A Safe Harbor

Notwithstanding anything in this Agreement to the contrary, in no event shall
the Company be obligated to commence payment or distribution to Key Employee of
any amount that constitutes nonqualified deferred compensation within the
meaning of section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”) earlier than the earliest permissible date under Code section 409A that
such amount could be paid without additional taxes or interest being imposed
under Code section 409A. Fulton and Key Employee agree that they will execute
any and all amendments to this Agreement as they mutually agree in good faith
may be necessary to ensure compliance with the distribution provisions of Code
section 409A and to cause any and all amounts due under this Agreement, the
payment or distribution of which is delayed pursuant to Code section 409A, to be
paid or distributed in a single sum payment at the earliest permissible date
under Code section 409A. For purposes of Code section 409A, each payment under
this Agreement shall be treated as a right to separate payment and not part of a
series of payments. Without limiting the generality of the foregoing, in the
event the Key Employee is to receive a payment of compensation hereunder that is
on account of a separation from service, such payment is subject to the
provisions of Code section 409A, and Key Employee is a “specified employee” (as
defined in section 1.409A-1(i) of the Treasury Regulations) of Fulton, then
payment shall not be made before the date that is six months after the date of
separation from service (or, if earlier than the end of the six month period,
the date of the Key Employee’s death). Amounts otherwise payable during such
six-month payment shall be accumulated and paid in a lump sum on the first day
of the seventh month after the date of separation from service.

Section 17.    Funding Obligation

Prior to or simultaneously with a Change in Control over which Fulton has
control or within three business days of any other Change in Control, Fulton
shall establish an irrevocable grantor trust (also known as a “rabbi trust”) for
the benefit of the Key Employee and other key employees of Fulton who are
parties to agreements with Fulton similar to this Agreement for the sole purpose
of: (a) holding assets equal in value to the present value at any time after a
Change in Control of the maximum amount of benefits to which the Key Employee
may be entitled under this Agreement and to which such other key employees may
be entitled under similar provisions of their respective agreements, and
(b) distributing such assets as their payment becomes due. Prior to or
simultaneously with a Change in Control over which the Fulton has control or
within three business days of any other Change in Control, Fulton shall fund
such trust with cash or marketable securities having the value described in
Section 17(a); provided that Fulton shall not be obligated to fund such trust at
such time if the funding would result in additional tax being owed under Code
section 409A, and in such event, Fulton shall fund such trust on the first day
it may fund such trust without causing any such additional tax to be owed.
Fulton shall reasonably calculate the value described in Section 17(a) assuming
that the date on which such calculation is made is the date of the Key
Employee’s termination of employment and the corresponding date applicable to
such other key employees.

 

9



--------------------------------------------------------------------------------

Section 18.    Section 280G

Notwithstanding any provision to the contrary, in the event that the payments
described in this Agreement, when added to all other amounts or benefits
provided to or on behalf of Key Employee in connection with the Key Employee’s
termination of employment, would result in the imposition of an excise tax under
Code section 4999, such payments shall be reduced to the extent necessary to
avoid such excise tax imposition. If it is determined, after any such payments
are made, that any such compensation must be returned to Fulton so that Key
Employee does not incur obligations under Code sections 280G or 4999, upon
written notice to Key Employee to that effect, together with calculations of the
Company’s tax advisor, Key Employee shall remit to Fulton the amount of the
reduction plus such interest as may be necessary to avoid the imposition of such
excise tax. Notwithstanding the foregoing or any other provision of this
Agreement to the contrary, if any portion of the amount herein payable to Key
Employee is determined to be non-deductible pursuant to the regulations
promulgated under Code sections 280G or 4999, Fulton shall be required only to
pay to Key Employee the amount determined to be deductible under Code sections
280G or 4999 of the Code.

Section 19.    Entire Agreement

This Agreement constitutes the entire agreement between Fulton and Key Employee
concerning the subject matter hereof and supersedes all prior written or oral
agreements or understandings between them. No term or provision of this
Agreement may be changed, waived, amended or terminated, except by written
instrument duly executed by Fulton and by Key Employee.

[Remainder of Page Left Blank Intentionally]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement is executed as of the day and year first
above written.

 

ATTEST:     FULTON FINANCIAL CORPORATION

By:

        By:    

Name:

      Name:  

Title:

      Title:   WITNESS     KEY EMPLOYEE             [Insert Name]     Address:  
                    Telephone:     Email:

 

11



--------------------------------------------------------------------------------

SCHEDULE A

CHANGE IN CONTROL PAYMENTS

Key Employee shall receive the following benefits under Section 6 of the
Agreement if a Payment Event occurs any time within the ninety (90) days prior
to, or the twenty-four (24) months following a Change in Control of Fulton (the
“Change in Control Period”):

1.    Cash Payments:

(a)    an amount equal to [Insert Multiple] times the sum of (i) the annual base
salary immediately before the Change in Control and (ii) the highest annual cash
bonus or other cash incentive compensation awarded to Key Employee over the past
three years in which cash bonus or other incentive compensation was awarded (all
exclusive of any election to defer receipt of compensation Key Employee may have
made);

(b)    an amount equal to that portion, if any, of Fulton’s contribution to Key
Employee’s 401 (k), profit sharing, deferred compensation or other similar
individual account plan which is not vested as of the date of termination of
employment (the “Unvested Company Contribution”), plus an amount which, when
added to the Unvested Company Contribution, would be sufficient after Federal,
state and local income taxes (based on the tax returns filed by Key Employee
most recently prior to the date of termination) to enable Key Employee to net an
amount equal to the Unvested Company Contribution; and

(c)    up to $10,000.00 for executive outplacement services utilized by Key
Employee upon the receipt by Fulton of written receipts or other appropriate
documentation.

Such cash payments under Section (a) and (b) shall be made in a lump sum paid
within thirty (30) days after the date of termination of employment. The
reimbursement for executive outplacement services shall be paid within thirty
(30) days after receipt of the written receipts or other appropriate
documentation.

 

A-1



--------------------------------------------------------------------------------

2.    Fringe Benefits. The Company shall provide, at its expense, to Key
Employee for [Insert Period] months following termination of employment life,
medical, health, accident and disability insurance and a survivor’s income
benefit in form, substance and amount which is, in each case, substantially
equivalent to that provided to Key Employee immediately before termination of
employment. Key Employee shall pay the same percentage of the total cost of
coverage under the applicable employee benefit plans as Key Employee was paying
when Key Employee’s employment terminated. The total cost of Key Employee’s
continued coverage shall be determined using the same rates for health, life
and/or disability coverage that apply from time to time to similarly situated
active employees. In addition, Fulton shall pay to Key Employee in a single lump
sum as soon as practicable after Key Employee’s termination, to the extent
permissible under Section 18 of the Agreement, an aggregate amount equal to
[Insert Period] of Fulton retirement plan contributions under each tax qualified
or nonqualified defined contribution type of retirement plan in which Key
Employee was a participant immediately prior to Key Employee’s termination or
resignation and equal to the actuarial present value of [Insert Period] of
benefit accruals under each tax qualified or nonqualified defined benefit type
of retirement plan in which Key Employee was a participant immediately prior to
Key Employee’s termination or resignation, calculated in each case as if Key
Employee had continued as a plan participant for the number of additional years
indicated above, Key Employee’s annual compensation for plan purposes in the
most recently completed plan year of each plan continued unchanged through these
additional years, and the retirement plans continued to operate unchanged
through the additional years. The actuarial equivalence factors and assumptions
generally in use under any defined benefit plan shall be applied in determining
lump sum present values of any defined benefit plan additional accruals payable
hereunder. In addition, Key Employee shall also have the right to purchase from
Fulton, at book value price, any automobile of Fulton, if any, as was used by
Key Employee while employed by Fulton, provided that the Key Employee exercises
such right within ten (10) days of [his/her] termination of employment and
completes the purchase transaction within 30 days of [his/her] termination of
employment.

3.    Vesting of Equity: All stock options, shares of restricted stock, and
other equity-based compensation units held by the Key Employee pursuant to any
stock option plan, stock option agreement, or other long-term incentive plan or
agreement shall be governed by the terms of such plan or agreement, but in the
event the plan or agreement is silent on the subject of change in control, all
such options, shares, and units shall immediately become vested and exercisable
as to all or any part of the shares and rights covered thereby; provided,
however, that any performance-based awards shall vest in accordance with the
terms of the award agreements evidencing such awards.

4.    Death or Disability: If Key Employee dies or becomes Disabled after
payments have commenced under this Agreement, the Key Employee and Key
Employee’s dependents, beneficiaries, and estate shall receive any benefits
payable under Section 6 of the Agreement.

 

A-2